DETAILED ACTION
In application filed on 02/22/2019, Claims 1-7 are pending. Claims 1-7 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2019, 05/20/2020, 09/17/2020 and 04/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The affidavit under 37 CFR 1.132 filed 08/17/2021 is sufficient to overcome the rejection of claim 1 based upon the rejection of Modified Afeyan under U.S.C 103. 
Therefore, the rejections of Claims 2-6 are overcome by virtue of dependency on Claim 1. 

Applicant’s arguments, see Page 6, filed on 02/09/2021, with respect to objections to Claim 6 are persuasive.  The objection to claim 6 has been withdrawn. 

Applicant’s arguments, see Page 6, filed on 02/09/2021, with respect to the 35 U.S.C. §112(b) rejections on Claims 1-6 have been fully considered and are persuasive.  The rejections of Claims 1-6 have been withdrawn


Applicant argues: 
[“Applicant submits that the inherency position in the Office Action (which relies on Afeyan using the same starting materials as used in the present invention) is improper, and thus Afeyan cannot be said to inherently teach the hydrophilicity index and the surface-pH index of the present invention.
Since Nakajima and Churms do not remedy the deficiencies of the Afeyan as discussed above, Applicant submits that the present invention is not obvious over the cited art accordingly.
Finally, with respect to new claim 7 in particular, it is submitted that Afeyan discloses a pore size of 1000 angstroms (see, e.g., column 13, line 19, corresponding to 100 nm), which neither teaches nor suggests the significantly smaller 3 to 30 nm average pore diameter recited in claim 7 (that is, the pore size disclosed in Afeyan is more than 3 times larger than even the upper limit for the average pore diameter recited in claim 7).
Accordingly, Applicant submits that the present invention is not obvious over the cited art, and thus withdrawal of these rejections is respectfully requested”]

Applicant’s arguments with respect to independent claims 1-7 has been considered and are persuasive. The affidavit under 37 CFR 1.132 filed 08/17/2021 is 
Therefore, the rejections of Claims 2-7 are overcome by virtue of dependency on Claim 1. 

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance:

Claims 1-7 are allowed in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claim 1 as a whole disclose the recitations of claims 1 limitations with regards to technical features:
“the packing material has a hydrophilicity index of 2.30 or more; and
the packing material has a surface-pH index of from 0.95 to 1.05,
wherein the hydrophilicity index is defined by a separation coefficient of al
(U/2dU), when performing a liquid chromatography measurement of a uridine (U) and
a 2'-deoxyuridine (2dU) in a HILIC separation mode condition;
the surface-pH index is a separation coefficient of a2 (Tb/Tp ), when performing
a liquid chromatography measurement of a theobromine (Tb) and a theophylline (Tp)
in a HILIC separation mode condition;
the separation coefficient al (U/2dU) and the separation coefficient a2 (Tb/Tp) are ratios of retention factors k of the materials, respectively; 

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

/OYELEYE ALEXANDER ALABI/ Examiner, Art Unit 1797 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797